 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES,                                    No. 2:10-cv-00055-KJM-4
12                       Plaintiff,
13           v.                                         ORDER
14    ISMAEL LOPEZ,
15                       Defendant.
16

17                  On August 19, 2019, defendant Ismael Lopez, a prisoner proceeding pro se, moved

18   for a non-binding “recommendation from this Court to the Warden [] at [Federal Correctional

19   Institution, Beaumont Low] to allow [Lopez] to serve the last twelve months, of a 144 months

20   sentence, in a Residential Release Center, in Oakland, California.” Mot., ECF No. 220, at 1. On

21   August 29, 2019, the court denied Lopez’s request without prejudice, but afforded him an

22   opportunity to supplement the factual record. ECF No. 221. On September 30, 2019, defendant

23   provided additional documentation in support of his request. Suppl., ECF No. 222. For the

24   reasons below, the court finds Lopez has not provided sufficient justification for early release.

25   I.     LEGAL STANDARD

26                  Pursuant to 18 U.S.C. § 3621, “[t]he Bureau of Prisons [BOP] shall designate the

27   place of the prisoner’s imprisonment.” 18 U.S.C. § 3621(b). In making that determination, the

28   BOP considers several factors, including any recommendation by the sentencing court. 18 U.S.C.
                                                        1
 1   § 3621(b)(4); see also United States v. Shields, No. 12-CR-00410-BLF-1, 2018 WL 2728905, at
 2   *2 (N.D. Cal. June 7, 2018). District courts have “the authority to make (or not make) non-
 3   binding recommendations to the Bureau of Prisons at any time.” United States v. Ceballos, 671
 4   F.3d 852, 856 n.2 (9th Cir. 2011); see also United States v. Costa, No. 1:11-CR-0026-LJO-SAB,
 5   2018 WL 1418352, at *1 (E.D. Cal. Mar. 22, 2018) (finding sentencing courts have discretion to
 6   make recommendation regarding inmate’s placement post-sentencing, but such recommendation
 7   not binding on BOP.).
 8   II.    DISCUSSION
 9                  As the court noted in its previous order on this motion, ECF No. 222, in
10   cases where courts have issued such recommendations, defendants showed how early release
11   would benefit themselves or society. See United States v. Hoffman, No. 2:15-CR-00234-JAM-1,
12   2018 WL 6634378, at *1 (E.D. Cal. Dec. 19, 2018) (in addition to listing BOP courses he took
13   defendant also argued residential re-entry center will “reduce the potential for recidivism by
14   providing community-based rehabilitation and reintegration, including the family support he
15   needs to avoid relapse into drug addiction.”); United States v. Collins, No. 2:15-CR-00176-7-
16   TLN, 2018 WL 1157508, at *1 (E.D. Cal. Mar. 5, 2018) (defendant argued early release would
17   allow her to return to work to support her family and have more contact with her children without
18   posing any risk to public in light of her rehabilitation); United States v. Bhamani, No. 2:10-CR-
19   00327-TLN, 2017 WL 2992455, at *2 (E.D. Cal. July 14, 2017) (noting “[d]efendant has
20   provided significant information about his activities since sentencing and the extent of his efforts
21   and progress toward rehabilitation while in prison” and granting motion). For example, in Costa,
22   the defendant provided the court with evidence showing “substantial efforts to educate and better
23   himself during his period of incarceration and . . . [showing] no discipline on record within the
24   past six months,” as well as proof that he had paid nearly all his restitution. Costa, 2018 WL
25   1418352, at *1.
26                  Here, Lopez has not made a case for why he should be granted early release nor
27   provided the court with sufficient information concerning his period of incarceration to justify the
28   recommendation he seeks. He states only, “[d]uring the months that the movant has been prison
                                                        2
 1   [sic], he has taken advantage of all the available educational and vocational courses that the BOP
 2   has offered in the institution where movant has been at.” Mot. at 5. In response to the court’s
 3   order for more information, defendant provides a copy of his Individualized Reentry Plan –
 4   Program Review, indicating, inter alia, which education courses he has completed, his discipline
 5   history for the last six months, and his restitution payment plan. See Suppl. Nonetheless, he does
 6   not provide any explanation as to why this information justifies early release. Id.
 7   III.   CONCLUSION
 8                  On the present record, the court declines to recommend that defendant should be
 9   granted early release. Defendant’s motion is DENIED, but once again without prejudice. Within
10   30 days, defendant may supplement his request a final time with further explanation as to why he
11   should be granted early release.
12                  IT IS SO ORDERED.
13    DATED: November 19, 2019.
14

15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
